*1130OPINION.
Marquette :
The Commissioner erred in adding to the taxpayer’s income, as reported by him for the year 1918, the amount of $3,000 representing salary paid him by the Independence Bureau, and in adding thereto the amount of $9 representing tax paid at the source on tax-free covenant bonds. In all other respects the determination of the Commissioner is approved.
Order of redetermination will he entered on 15 days’ notice, under Rule 50.
Phillips and Smith dissent in so far as the decision includes the cost to the tenant of installing a furnace as income to the landlord.